Exhibit 10.1

ZipRealty Inc. Management Incentive Plan – Fiscal Year 2010

General Purpose: This ZipRealty Inc. (“Company”) Management Incentive Plan –
Fiscal Year 2010 (“Plan”) is designed to motivate and retain the Company’s
Management (as defined herein) to achieve the Company’s financial and
operational goals for Fiscal Year 2010, as well as to retain such persons in the
employ of the Company. Management as used in this Plan includes all employees of
the Company holding the position of Vice President or higher. “Management”
specifically excludes all District Directors, Sales Management, as defined in
the Sales Management 2010 Incentive Plan, and other employees not specifically
identified in this paragraph.

Duration: This Plan will be in effect for the Company’s fiscal year ending
December 31, 2010 (“Fiscal Year 2010”) except as set forth below, meaning that
the performance period determining whether bonuses will be paid upon
satisfaction of performance objectives is Fiscal Year 2010 or the first half of
Fiscal Year 2010 as set forth below (though some such payments, if earned, will
be made following the end of this Fiscal Year as set forth below).

Plan Administrator: The Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) shall administer this Plan with respect to “Eligible
Persons” (as defined below) who are executive officers of the Company, and the
Company’s Chief Executive Officer, in consultation with the Committee, shall
administer this Plan with respect to other Eligible Persons (as applicable, the
“Administrator”).

Eligible Persons: Individuals eligible to earn an incentive payment under this
plan (“Eligible Persons”) include Management who are employed by the Company
during the applicable Performance Period (Mid Year or Annual), without
interruption (except as set forth in the “Proration” section of this Plan), and
(ii) on the date following completion of the Performance Period when the
Administrator completes its review of performance, calculates and approves the
payment of bonuses under this Plan.

Proration: In the sole discretion of the Administrator, a prorated incentive may
be paid under this Plan for any member of Management who became eligible to
participate in the Plan after the beginning of Fiscal Year 2010, or who was away
from work for some portion of fiscal year 2010 due to an approved leave of
absence. Additionally, in the sole discretion of the Administrator, a modified
incentive amount may be paid under this Plan to any Eligible Person who works a
reduced work schedule.

Incentive Pool:

Mid Year Incentive: The Committee, in consultation with the Company’s Chief
Executive Officer will establish an incentive pool of funds available for payout
of the Mid Year Incentive if the Company meets the Minimum revenue Target and a
minimum Adjusted EBITDA of ($5.0m). For purposes of this Plan “Adjusted EBITDA”
shall be defined as earnings before interest income or expense, income taxes,
depreciation, amortization, and stock-based compensation.

Annual Incentive: The Committee, in consultation with the Company’s Chief
Executive Officer will establish an incentive pool of funds available for payout
of the Annual Incentive if the Company meets either the Minimum Revenue Target
or the Minimum Adjusted EBITDA Target for the Annual Incentive.



--------------------------------------------------------------------------------

Incentive Amount: Subject to the terms and conditions of this Plan, Eligible
Persons may earn payment of “Incentive Amounts” determined as a percentage of
annual base salary upon completion of the applicable performance period (June
30, 2010 or December 31, 2010) (“Base Salary”).

The Incentive Amounts will be determined as follows:

Eligible Persons may earn two incentives pursuant to this Plan, the first
“Mid-Year Incentive” based on “Company Performance” (as defined below) and
certain other business and performance metrics through June 30, 2010 and the
second “Annual Incentive” based on Company Performance and certain other
business and performance metrics for the full fiscal year 2010. Each of these
Incentive Amounts shall be calculated as follows:

Mid Year Incentive

The Mid Year Incentive shall include the “Base Incentive” (defined below) and if
applicable, additional incentives or multipliers set forth below and shall total
30% of each Eligible Person’s incentive opportunity for fiscal year 2010.

The Mid Year “Base Incentive” shall be measured based on Mid Year “Company
Performance”, which for purposes of the Mid Year Incentive shall be defined as a
measurement of the Company’s achievement of revenue at Performance Targets as
set forth below. Company Performance for the Mid Year Incentive shall be
measured against Mid Year Performance Targets. The Company must achieve a
minimum Adjusted EBITDA of ($5.0m) as of June 30, 2010 for any eligible person
to earn a Mid Year Incentive.

Base Incentive Calculation:

The Committee shall set forth Mid Year Performance Targets at “Minimum” “Target”
and “Stretch” levels for revenue, based on Company Performance from January 1,
2010 through June 30, 2010, in its sole discretion, in consultation with the
Chief Executive Officer. The Committee may also, in its sole discretion set
forth any conditions that it deems appropriate, required for an incentive to be
earned at each Target. Further, the Committee may, at any time, in its sole
discretion modify any Performance Target(s) taking into account various factors,
including but not limited to, general business and market conditions.

Total possible Mid Year Incentive Amounts for Eligible Persons shall be as
follows:

 

Position

   Minimum     Target     Stretch  

CEO

   23 %    30 %    38 % 

CFO

   14 %    18 %    23 % 

Officer Vice President

   9 %    12 %    15 % 

Non-Officer Vice President

   7 %    9 %    11 % 



--------------------------------------------------------------------------------

Incentives for Company Performance falling between the Performance Targets for
each applicable metric shall be determined pursuant to a calculation approved by
the Committee.

Multipliers:

The Base Incentive for Eligible Persons may be adjusted by application of
multipliers based on the Company’s performance against Mid Year financial and
operational metrics as set forth by the Committee. Each multiplier shall
potentially increase the Base Incentive amount if the Company meets or exceeds
the specified metric and shall potentially decrease the Base Incentive amount if
the Company fails to achieve the specified metric. The ranges for these
multipliers shall be as follows:

Multiplier 1: From .85 to 1.10 multiplied against the Base Incentive amount

Multiplier 2: From .90 to 1.05 multiplied against the Base Incentive amount

Multiplier 3: From .90 to 1.05 multiplied against the Base Incentive amount

Collectively, these multipliers may increase the Base Incentive amount by up to
1.21% or decrease the Base Incentive amount by up to .69%. The Committee may, in
its sole discretion modify ranges for each multiplier taking into account
various factors, including but not limited to, general business and market
conditions.

Individual Performance Incentive:

In the event that the Committee establishes an incentive pool for payment of the
Mid Year Incentive, the Committee may also establish a pool for payment of an
additional incentive amount based on each Eligible Person’s performance in
relation to his or her Individual Goals and Objectives for the first half of
fiscal year 2010. The Committee shall determine in consultation with the Chief
Executive Officer, which Eligible Persons if any, shall be entitled to such
additional incentive and the amount of any applicable incentive. The Individual
Performance Incentive amount shall be added to the Mid Year Incentive after the
multipliers set forth above are applied to the Base Incentive. The multipliers
shall not apply to the Individual Performance Incentive amount.

Annual Incentive

The Annual Incentive shall include the “Base Incentive” (defined below) and if
applicable, additional incentives or multipliers set forth below and shall total
70% of each Eligible Person’s incentive opportunity for fiscal year 2010.

The Annual “Base Incentive” shall be measured based on Annual “Company
Performance”, which for purposes of the Annual Incentive shall be defined as a
measurement consisting of the following two metrics 1) the Company’s achievement
of revenue Performance Targets (defined below), which shall make up 50% of the
Base Incentive; and 2) the Company’s achievement of Adjusted EBITDA Performance
Targets, which shall make up 50% of the Base Incentive. Company Performance for
the Mid Year Incentive shall be measured against Mid Year Performance Targets.



--------------------------------------------------------------------------------

Base Incentive Calculation:

The Committee shall set forth Annual Performance Targets at “Minimum” “Target”
and “Stretch” levels for revenue and Adjusted EBITDA in its sole discretion, in
consultation with the Chief Executive Officer. The Committee may also, in its
sole discretion set forth any conditions that it deems appropriate, required for
an incentive to be earned at each Target. Further, the Committee may, at any
time, in its sole discretion modify any Performance Target(s) taking into
account various factors, including but not limited to, general business and
market conditions. Eligible Persons shall only be eligible to earn up to 50% of
the Base Incentive for achievement of revenue at any of the Performance Targets
below if the Company does not achieve positive Adjusted EBITDA for fiscal year
2010.

Total Possible Annual Base Incentive Amounts for Eligible Person shall be as
follows:

 

Position

   Minimum     Target     Stretch  

CEO

   53 %    70 %    88 % 

CFO

   32 %    42 %    53 % 

Officer Vice President

   21 %    28 %    35 % 

Non-Officer Vice President

   16 %    21 %    26 % 

Incentives for Company Performance falling between the Performance Targets for
each applicable metric shall be determined pursuant to a calculation approved by
the Committee.

Multipliers:

The Base Incentive for Eligible Persons may be adjusted by application of
multipliers based on the Company’s performance against financial and operational
metrics as set forth by the Committee. Each multiplier shall potentially
increase the Base Incentive amount if the Company meets or exceeds the specified
metric and shall potentially decrease the Base Incentive amount if the Company
fails to achieve the specified metric. The ranges for these multipliers shall be
as follows:

Multiplier 1: From .85 to 1.10 multiplied against the Base Incentive amount

Multiplier 2: From .90 to 1.05 multiplied against the Base Incentive amount

Multiplier 3: From .90 to 1.05 multiplied against the Base Incentive amount

Collectively, these multipliers may increase the Base Incentive amount by up to
1.21% or decrease the Base Incentive amount by up to .69%. The Committee may, in
its sole discretion modify ranges for each multiplier taking into account
various factors, including but not limited to, general business and market
conditions.

Individual Performance Incentive:

In the event that the Committee establishes an incentive pool for payment of the
Annual Incentive, the Committee may also establish a pool for payment of an
additional incentive amount based on each Eligible Person’s performance in
relation to his or her Individual Goals and Objectives for fiscal year 2010. The
Committee shall determine in consultation with the Chief Executive Officer,
which Eligible Persons if any, shall be entitled to such additional



--------------------------------------------------------------------------------

incentive and the amount of any applicable incentive. The Individual Performance
Incentive amount shall be added to the Annual Incentive after the multipliers
set forth above are applied to the Base Incentive. The multipliers shall not
apply to the Individual Performance Incentive amount.

Payment:

Earned incentives under this Plan shall be paid separately as set forth below:

Mid Year Incentive:

The Company will pay any Mid-Year Incentive through an award of restricted
common stock of the Company (“Restricted Stock”) under the Company’s 2004 Equity
Incentive Plan (the “Stock Plan”); provided that if the applicable share limits
of the Plan have been exceeded the Company may settle Mid-Year Incentive
payments in cash. The number of shares of Restricted Stock subject to a
particular Eligible Person’s Restricted Stock award will equal that Eligible
Person’s Mid-Year Incentive (expressed as a cash amount) divided by the Fair
Market Value (as such term is defined in the Stock Plan) of a share of the
Company’s common stock as of the date the Committee meets to determine the
extent (if any) to which the Mid-Year Performance Targets have been achieved and
to evaluate performance other business and personal performance metrics, and
grant any corresponding awards of Restricted Stock, rounded down to the nearest
whole share. The Restricted Stock will be granted no later than August 30, 2010.
Of the total number of shares subject to a particular Eligible Person’s award,
fifty percent 50% of the Restricted Stock will vest on January 1, 2011, subject
to the Eligible Person’s continued employment by the Company or one of its
Subsidiaries (as such term is defined in the Stock Plan) through that date, and
the remainder of Restricted Stock will vest on July 1, 2011, subject to the
Eligible Person’s continued employment by the Company or one of its Subsidiaries
(as such term is defined in the Stock Plan) through that date. In the event the
Eligible Person’s employment with the Company or one of its Subsidiaries
terminates (regardless of the reason) before that vesting date, the Eligible
Person’s Restricted Stock shall automatically be forfeited to the Company and
the Company will have no obligation to make any payment to the Eligible Person
in respect thereof or with respect thereto. At or promptly following the grant
of shares of Restricted Stock in accordance with the foregoing, the Company will
deliver an award agreement to each recipient of such a grant. The award
agreement will set forth the number of shares awarded to the recipient and the
detailed terms and conditions of the award. The grant will be subject to the
terms and conditions of the Stock Plan (including, without limitation, the
transfer limitations of Sections 7(c) and 12 of the Stock Plan, as applicable,
the adjustment provisions of Section 13 of the Stock Plan, and the withholding
provisions of Section 14 of the Stock Plan) and the applicable award agreement.
The Company’s obligation to pay (in the form of a stock award or otherwise) any
portion of a Mid-Year Incentive otherwise due to an Eligible Person is subject
to the condition precedent that the Eligible Person agree to be bound by,
execute and return to the Company (promptly after the Company delivers the
applicable award agreement to the Eligible Person) the award agreement relating
to the award of Company common stock to the Eligible Person and such escrow
agreement or escrow instructions (in the form provided by the Company) that may
relate to the Restricted Stock (each in substantially the customary form used by
the Company in connection with its award of Restricted Stock under the Stock
Plan). In addition, and notwithstanding any other provision of this Plan to the
contrary, if the Company pays any Mid-Year Incentive in the form of Restricted
Stock, in no event shall any portion of the related incentive under this Plan be
considered to have been “earned” unless and until the vesting conditions
applicable to such Restricted Stock have been satisfied.



--------------------------------------------------------------------------------

Annual Incentive:

The Company will pay 15% of the Annual Incentive, through an award of restricted
common stock of the Company (“Restricted Stock”) under the Company’s 2004 Equity
Incentive Plan (the “Stock Plan”); provided that if the applicable share limits
of the Plan have been exceeded the Company may settle Annual Incentive payments
in cash. The number of shares of Restricted Stock subject to a particular
Eligible Person’s Restricted Stock award will equal 15% of that Eligible
Person’s Annual Incentive (expressed as a cash amount) divided by the Fair
Market Value (as such term is defined in the Stock Plan) of a share of the
Company’s common stock as of the date the Committee meets to determine the
extent (if any) to which the Annual Performance Targets and applicable business
and personal performance metrics have been achieved and grant any corresponding
awards of Restricted Stock, rounded down to the nearest whole share. The
Restricted Stock will be granted no later than February 28, 2011. All of the
Restricted Stock subject to this portion of the Annual Incentive will vest on
July 1, 2011, subject to the Eligible Person’s continued employment by the
Company or one of its Subsidiaries (as such term is defined in the Stock Plan)
through that date. In the event the Eligible Person’s employment with the
Company or one of its Subsidiaries terminates (regardless of the reason) before
that vesting date, the Eligible Person’s Restricted Stock shall automatically be
forfeited to the Company and the Company will have no obligation to make any
payment to the Eligible Person in respect thereof or with respect thereto. At or
promptly following the grant of shares of Restricted Stock in accordance with
the foregoing, the Company will deliver an award agreement to each recipient of
such a grant. The award agreement will set forth the number of shares awarded to
the recipient and the detailed terms and conditions of the award. The grant will
be subject to the terms and conditions of the Stock Plan (including, without
limitation, the transfer limitations of Sections 7(c) and 12 of the Stock Plan,
as applicable, the adjustment provisions of Section 13 of the Stock Plan, and
the withholding provisions of Section 14 of the Stock Plan) and the applicable
award agreement. The Company’s obligation to pay (in the form of a stock award
or otherwise) any portion of an Incentive otherwise due to an Eligible Person is
subject to the condition precedent that the Eligible Person agree to be bound
by, execute and return to the Company (promptly after the Company delivers the
applicable award agreement to the Eligible Person) the award agreement relating
to the award of Company common stock to the Eligible Person and such escrow
agreement or escrow instructions (in the form provided by the Company) that may
relate to the Restricted Stock (each in substantially the customary form used by
the Company in connection with its award of Restricted Stock under the Stock
Plan). In addition, and notwithstanding any other provision of this Plan to the
contrary, if the Company pays any Annual Incentive in the form of Restricted
Stock, in no event shall any portion of the related incentive under this Plan be
considered to have been “earned” unless and until the vesting conditions
applicable to such Restricted Stock have been satisfied.

The remaining portion of the Annual Incentive shall be a non-stock payment paid
in a reasonable amount of time and in accordance with applicable law after the
date when the Committee meets to determine the extent to which (if any) the
Annual Performance Targets and applicable business and personal performance
metrics were achieved. Earned Annual Incentives will be paid in accordance with
the Company’s standard payroll procedures.



--------------------------------------------------------------------------------

Performance Adjustment: The Administrator shall have discretion to adjust any
Eligible Person’s Incentive Amount based on his or her job performance for
Fiscal Year 2010 (the “Adjusted Incentive Amount”) by reducing or increasing the
Incentive Amount as the Administrator, in its sole discretion deems appropriate,
including elimination of the Incentive Award. The Administrator shall also have
the discretion to determine that no Mid-Year Incentive Pool and/or Annual
Incentive Pool will be funded.

Calculation and Approval: An Eligible Person’s Incentive Amount or Adjusted
Incentive Amount, as determined in the manner set forth above, is that Eligible
Person’s “Actual Incentive” with respect to Fiscal Year 2010. All calculations
of each Actual Incentive must be approved by the Administrator with respect to
such participant and the total amount of the aggregate incentive pool to be paid
hereunder to all Eligible Persons must be approved by the Committee after such
consultation with the Board as it deems appropriate.

Payouts: All amounts, if any, to be paid out hereunder shall be paid within a
reasonable amount of time and in accordance with applicable law following
determination by the Committee that there shall be a pool from which to make
such payments with respect to Mid Year and Fiscal Year 2010 and calculation of
applicable incentives. In all cases, amounts, if any, to be paid out hereunder
shall be paid no later than March 15 of the year following the year in which the
applicable amount is earned.

Future Incentive Periods: This Plan is in effect only with respect to Fiscal
Year 2010. Nothing in this Plan provides for or implies the establishment or
payment of any bonuses with respect to future periods.

Merger or Acquisition: The Board of Directors may modify this Plan, including
terminate it without making payments hereunder, with respect to Fiscal Year 2010
in its sole discretion in the event of a merger or acquisition of the Company.

Administration: The Committee has sole and exclusive discretionary authority to
interpret this Plan and adopt such rules and regulations for carrying out this
Plan as it deems appropriate. The Committee may, in its discretion modify or
terminate this Plan. Decisions by the Committee are final and binding on all
parties to the maximum extent allowed by law.

Employment is Terminable At Will: Nothing in this Plan or in any award of
Restricted Stock will interfere with or limit in any way the right of the
Company or the right of any individual to alter or terminate the employment
relationship at any time, with or without cause.

General Terms and Conditions: Amounts to be paid under this Plan in cash (as
opposed to the grant of Restricted Stock) will be paid from the general funds of
the Company. Nothing in this Plan will be construed to create a trust or
establish any evidence of any individual’s claim of any right to payment other
than as an unsecured general creditor of the Company. All payments to be made in
cash (as opposed to the grant of Restricted Stock) will be made in the currency
in which the individual is regularly paid.

Tax Withholding: All payments will be subject to the satisfaction of applicable
federal, state, local or similar income withholding requirements and to any
employment tax withholding requirements. The Company shall withhold all
applicable amounts required by law from any payments hereunder. In the case of
any delivery of Company common stock (including, without limitation, Restricted
Stock) to an Eligible Person under this Plan, the Company may, in its
discretion, withhold and reacquire the appropriate number of whole shares of
Company common



--------------------------------------------------------------------------------

stock, valued at their then Fair Market Value (as defined in the Plan), from the
portion of the stock award granted to the Eligible Person that is fully vested
at grant to satisfy any withholding obligations of the Company or its
subsidiaries with respect to such award (including the portion of such
withholding obligations that relate to the Eligible Person’s Restricted Stock or
making of an election under Section 83(b) of the Internal Revenue Code with
respect thereto), with such withholding at the minimum applicable withholding
rates. In the event that the Company cannot for any reason, or elects not to,
satisfy all such withholding obligations arising in connection with the delivery
of Company common stock (including, without limitation, Restricted Stock) in
such fashion, the Company shall be entitled to require a cash payment by or on
behalf of the Eligible Person of the amount to be withhold as a condition
precedent to any obligation of the Company to deliver the related shares. To the
extent an Eligible Person does not make an election under Section 83(b) of the
Internal Revenue Code with respect to the grant of Restricted Stock, the
Restricted Stock will be subject to the tax withholding provisions of the
related award agreement.

Section 409A: All cash and Restricted Stock payable under this Plan is intended
to be exempt from or comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended and the regulations and guidance
thereunder (together, Section 409A) so that none of the payments and benefits to
be provided under this Plan will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein shall be interpreted to so comply or be
exempt. Each payment and benefit payable under this Plan is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations. The Company may, in good faith and without the consent any
Eligible Participant, make any amendments to this Plan and take such reasonable
actions which it deems necessary, appropriate or desirable to avoid imposition
of any additional tax or income recognition under Section 409A prior to actual
payment to an Eligible Participant.

Governing Law; Severability: This Plan will be construed, administered and
governed in all respects in accordance with the internal laws of the State of
California. In the event that any provision of this Plan is held illegal or
invalid for any reason, such holding will not affect the remaining provisions of
this Plan, and this Plan will be construed and enforced as if the illegal and
invalid provision had not been included.

Entire Agreement: This Plan including Addendum 1, which is incorporated herein
by reference, and any resolutions of the Compensation Committee amending the
Plan, is the entire understanding between the Company and any participant
regarding the subject matter of this Plan and supersedes all prior bonus or
commission incentive plans, or employment contracts whether with any subsidiary
or affiliate, or any written or verbal representations regarding the subject
matter of this Plan. Participation in this Plan during the Fiscal Year 2010 will
not convey any entitlement to participate in this or future plans or to the same
or similar bonus benefits. Payments under this Plan (including, without
imitation, the grant and payment of Restricted Stock) are an extraordinary item
of compensation that is outside the normal or expected compensation for the
purpose of calculating any extra benefits, termination, severance, redundancy,
end-of-service premiums, bonuses, long-service awards, overtime premiums,
pension or retirement benefits or other similar payment.



--------------------------------------------------------------------------------

ZipRealty Inc. 2010 Management Incentive Plan: Addendum 1

Senior Vice President of Sales Supplemental Incentive

The Senior Vice President of Sales (“Participant”) shall be eligible to earn an
annual “Supplemental Incentive”, in addition to the Incentive set forth in this
Plan based on achievement of certain levels of average Agent productivity. This
Incentive shall be calculated as a percentage of Participant’s base salary as of
December 31, 2010, in accordance with average Agent productivity as follows:

 

Agent Productivity

(total average Closed Transactions per month)

  

Incentive

(percentage of base salary)

.98    29% 1.19    72% 1.31    100%

This annual Supplemental Incentive shall be calculated as of December 31, 2010
and shall not be earned until it has been calculated. Participant will only be
eligible to earn the incentive levels set forth expressly herein. Incentives
shall not be calculated linearly and thus, Participant must achieve the next
level of Agent Productivity in order to earn an increased incentive payment.

This Supplemental Incentive shall be subject to all terms and conditions set
forth in this Plan.